Citation Nr: 0118093	
Decision Date: 07/11/01    Archive Date: 07/16/01

DOCKET NO.  00-07 217	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a low 
back disorder.  

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
stomach disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. K. ErkenBrack, Counsel


REMAND

The veteran served on active duty from September 1974 to 
September 1977 and from October 1990 to April 1991.  

By appellate decision on August 14, 1999, service connection 
was denied for a low back disorder and for a stomach 
disorder.  The essential bases of the decision were that the 
claims were not well grounded under the legal criteria then 
in effect.  

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam order) 
(holding that VA cannot assist in the development of a claim 
that is not well grounded).  The new law also includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991). 

Under Section 7(b) of the VCAA, it is provided that:

In the case of a claim for benefits 
denied by a decision that became final 
during the period beginning on July 14, 
1999, and ending on the date of enactment 
of the VCAA (November 9, 2000) and denied 
on the basis that the claim was not well 
grounded, the Secretary of Veterans 
Affairs shall, upon the request of the 
claimant or on the Secretary's own 
motion, order the claim readjudicated as 
if the denial had not been made.  

In VAOPGCPREC 3-2001, the Acting General Counsel rendered an 
opinion, in pertinent part, that supervisory or adjudicative 
personnel of the Department of Veterans Affairs (VA) Veterans 
Benefits Administration (VBA) are authorized to order 
readjudication on behalf of the Secretary and other VA 
organizational elements, such as the Board of Veterans' 
Appeals (Board).  If the readjudication is timely initiated, 
i.e., prior to November 10, 2002, the first readjudication of 
the claim must be made by the agency of original 
jurisdiction.  If the claimant wishes to appeal the decision 
made on readjudication, he must file a timely notice of 
disagreement with the decision, even if the original decision 
had been appealed.  It was added that the Board need not 
vacate any prior Board decision on a claim being 
readjudicated.  

In view of the foregoing changes in the law regarding the 
finality of the appellate decision entered in this case on 
August 14, 1999, the case is remanded for the following 
actions:

1.  The RO should contact the veteran and 
his representative and request that they 
provide the names, addresses, and dates 
of treatment for all health care 
providers, both VA and private, that the 
veteran has received treatment from for 
his low back and stomach since active 
service.  With any necessary 
authorization, the RO should attempt to 
obtain copies of all identified treatment 
records that are not currently of record.

2.  The veteran should be afforded a VA 
examination to determine the existence 
and etiology of any low back or stomach 
disability.  The claims file must be made 
available to the examiner for review and 
the examination report should reflect 
that such review was accomplished.  All 
necessary tests and studies should be 
conducted and all findings reported in 
detail.  The examiner is requested to 
offer an opinion as to the etiology of 
any currently manifested low back or 
stomach disability, including whether it 
is at least as likely as not that any 
currently manifested low back or stomach 
disability existed during the veteran's 
active service, or whether it is at least 
as likely as not that currently 
manifested low back or stomach disability 
is otherwise related to his active 
service.  A complete rationale for any 
opinion offered should be provided.

3.  The RO must review the claims file 
and readjudicate the issues on appeal 
under the VCAA.  The RO must ensure that 
all notification and development action 
required by the VCAA is completed.

4.  Thereafter, if any benefit sought on 
appeal is not granted to the veteran's 
satisfaction, the veteran and his 
representative should be provided a 
supplemental statement of the case and 
afforded the appropriate opportunity to 
respond thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
action until otherwise notified.  Quarles v. Derwinski, 3 
Vet. App. 129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 
(1995).  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The purpose of this REMAND is to ensure due process 
of law.  No inference should be drawn regarding the final 
disposition of the claim as a result of this action.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	MILO H. HAWLEY
	Acting Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


 



